Citation Nr: 1708205	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a lung condition due to asbestos exposure.

2. Entitlement to service connection for a lung condition due to asbestos exposure.

3. Entitlement to service connection for residuals of a right ankle fracture.

4. Entitlement to service connection for a right leg vascular condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1956.  He died in August 2014.  The appellant is his surviving spouse and has been substituted into this appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Boston RO.

In his January 2012 substantive appeal, the Veteran requested a Travel Board hearing.  The surviving spouse-appellant was notified of a hearing scheduled in November 2016.  However, the appellant failed to appear, and the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a lung condition, right ankle fracture, and a right leg vascular condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 2004 rating decision denied service connection for a lung condition caused by exposure to asbestos based on a finding that it was not shown that the Veteran had asbestosis.

2. Evidence received since the August 2004 rating decision includes medical evidence indicating pleural plaques caused by asbestos exposure; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lung condition due to asbestos exposure may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.


Legal Criteria, Factual Background, and Analysis

The Veteran's original claim of entitlement to service connection for a lung condition caused by exposure to asbestos was denied in August 2004 on the basis that there was no evidence of asbestosis.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the June 2009 claim to reopen the claim for service connection for a lung condition due to asbestos exposure, the Veteran has submitted March 2009 medical records noting pleural thickening or pleural plaques "most likely from prior asbestos exposure."  As those records were submitted after the final August 2004 rating decision and relate to the lacking element of a diagnosed disability, they are new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a lung condition due to asbestos exposure is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung condition due to asbestos exposure is reopened.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

As indicated above, the Veteran's March 2009 medical records show he had pleural plaques associated with asbestos exposure.  His most recent VA examination in May 2004 did not make a diagnosis of asbestosis.  In light of the more recent medical records, a file review and opinion is necessary to assist the appellant with her claim.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).


The Veteran contended he injured his ankle during service at the same time as he fractured his arm, for which service connection was previously granted.  The Board notes the Veteran's claims file appears to have been rebuilt and that at one point his folder of service medical and dental records was empty.  Therefore, the AOJ should ensure the Veteran's service treatment records are complete, and perform all necessary subsequent development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for a search for any STRs not already associated with the claims file.  If it is determined that there are unavailable records, the reasons for unavailability should be noted in the record, and the appellant should be provided the opportunity to provide copies of any missing records.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran received for the lung condition due to asbestos exposure, right ankle fracture, and a right leg vascular condition on appeal; this specifically includes treatment records from Associates of Pulmonary & Critical Care from April 2010 to August 2014 and from East Boston Chiropractic & Rehabilitation Clinic from August 2009 to August 2014.

3. After completing directives (1)-(2), the AOJ should arrange for a VA file review with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's claimed lung condition due to asbestos exposure.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran had a lung condition due to asbestos exposure related to service?  The examiner should note that asbestos exposure has been conceded.  It is requested that the rationale for this opinion include some discussion of the March 2009 medical records showing pleural thickening or pleural plaques associated with asbestos exposure.

Detailed reasons for the opinion should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

5. The AOJ should then review the record and readjudicate the claims for service connection for a lung condition due to asbestos exposure, right ankle fracture, and a right leg vascular condition, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


